Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J), rendered December 22, 2003, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
“To prevail on a claim of ineffective assistance of counsel, it is incumbent on [the] defendant to demonstrate the absence of strategic or other legitimate explanations for counsel’s failure” (People v Rivera, 71 NY2d 705, 709 [1988]; see People v Bussey, 6 AD3d 621, 622 [2004], lv denied 4 NY3d 828 [2005]). “So long as the evidence, the law, and the circumstances of a particular case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation, the constitutional requirement will have been met” (People v Baldi, 54 NY2d 137, 147 [1981]; see People v Bussey, supra at 622).
The record reveals that the defendant was afforded meaningful representation (see People v Benevento, 91 NY2d 708 [1998]). Cozier, J.P., S. Miller, Mastro and Rivera, JJ., concur.